Citation Nr: 9911043	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from February 1976 to January 
1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for left knee disability.  The veteran 
testified at a hearing before the undersigned Member of the 
Board at a hearing at the RO in April 1997.  In a decision 
dated in July 1997, the Board determined that new and 
material evidence had been submitted to reopen the previously 
denied service connection claim.  The Board found that 
evidence added to the record raised a reasonable possibility 
of a different outcome than that of the prior final denial of 
service connection for left knee disability.  In doing so, 
the Board used the criteria for new and material evidence set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
implicitly concluded that the claim was well grounded.  See 
Elkins v. West, No 97-1534 (U.S. Vet. App. Feb 17, 1999); 
Robinette v. Brown, 8 Vet. App. 263, 268 (1995).  After 
reopening the claim, the Board remanded the case to the RO 
for additional development, to include efforts to obtain 
additional treatment records and a VA examination.  

In the remand, the Board requested that a VA examination of 
the veteran be performed to determine the nature and extent 
of any left knee disability.  The Board requested that all 
indicated studies, including X-rays and a Magnetic Resonance 
Imaging (MRI) study, be performed and that the physician 
review the materials in the claims file, including the 
service medical records, and provide an opinion with complete 
rationale, as to whether it is at least as likely as not that 
any current left knee disability originated in service or is 
attributable to any event in service, including a gunshot 
wound of the left thigh.  In addition, the physician was to 
provide an opinion, with complete rationale, as to whether 
the veteran's service-connected left thigh gunshot wound 
residuals caused or chronically worsened any current left 
knee disability.  

The Board has reviewed the report of the February 1998 VA 
examination and finds it inadequate.  The examiner reported 
entirely normal knee findings, including good 
anterior/posterior stability and lateral stability but then 
diagnosed chronic instability of the left knee.  The 
physician then stated:  

It is impossible from an anatomical or 
pathophysiological standpoint for me to 
explain the correlation between the 
gunshot wound to the thigh and the 
patient's instability.  However, he is 
quite emphatic in stating that the 
instability did not occur prior to the 
gunshot wound and that the instability is 
relieved by a knee brace.  The records 
reviewed bear out this claim.

This statement is not responsive to the Board's explicit 
request for opinions outlined earlier.  Due to the 
inadequacies of the February 1998 examination, the case must 
be returned to the RO for additional development.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board will request that the RO 
attempt to obtain additional treatment records that may be 
pertinent to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the claims file any additional 
pertinent VA treatment records, 
including any records from the VA 
Medical Center in Kansas City, 
Missouri, dated from September 1997 to 
the present.  
2. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers from whom he has received 
treatment for left knee disability at 
any time since service.  This should 
include a request for the complete 
name and address of Dr. VanBuskirk 
from whom the veteran reportedly 
received treatment between 1983 and 
1990.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
identified medical records, including 
those from Dr. VanBuskirk, which have 
not been obtained previously.  
3. Then, the RO should arrange for VA 
examination of the veteran by a board 
certified orthopedist, if available, 
to determine the nature and extent of 
any current left knee disability.  All 
indicated studies, including X-rays 
and a magnetic resonance imaging (MRI) 
study, should be performed.  The 
physician should be requested to 
review all the material in the 
veteran's claims file, including his 
service medical records, and provide 
an opinion, with complete rationale, 
as to whether it is at least as likely 
as not that any current left knee 
disability originated in service or is 
attributable to any event in service, 
including the gunshot wound of the 
left thigh.  In addition, the 
physician should be requested to 
provide an opinion, again with 
complete rationale, as to whether it 
is at least as likely as not that the 
veteran's service-connected left thigh 
gunshot wound residuals caused or 
chronically worsened any current left 
knee disability.  The claims file must 
be made available to the physician for 
review, and the examination report 
must reflect that the physician 
reviewed the claims file.  
4. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should 
undertake any other indicated 
development and then readjudicate the 
reopened claim of entitlement to 
service connection for left knee 
disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


